         Entered on Docket July 29, 2019

                                                                Submitted But not Entered.
 1
                                                                _____________________
 2
                                                                Christopher M. Alston
                                                                U.S. Bankruptcy Judge
                                                                (Dated as of Entered on Docket date above)
 3
      ORDER NOT ENTERED: Claim objection is based upon rejection of a contract which requires a motion and
 4    notice of a hearing. FRBP 6006.

 5

 6
     _________________________________________________________________
 7
                         IN THE UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF WASHINGTON
 8

 9
      IN RE:                                          NO. 19-11855
10
                                                    ORDER RE PROOF OF CLAIM
      HAMMERSCHMIDT, Pavel & Heidi
11
      E.,
12
                   Debtors.
13

14
            This matter having come on duly and regularly before the Honorable Christopher M.
15
     Alston of the above entitled Court and the Court being duly advised in the premises,
16
     NOW, THEREFORE, IT IS HEREBY ORDERED that the Objection is sustained; it is
17

18
        ORDERED that the Proof of Claim filed by JP Morgan Chase Bank N.A. and docketed as

19      Proof of Claim # 3 is allowed as a secured claim in the amount of $14,935.13 and as an

20      unsecured claim in the amount of $623.92.

21                                         ///END OF ORDER///
22

23

24

25

26                                                                Law Offices of Travis Gagnier, Inc., P.S
     ORDER RE PROOF OF CLAIM - 1
                                                                            33507 Ninth Avenue South, Bldg. F
27                                                                            P.O. Box 3949
                                                                      Federal Way, WA 98063-3949
28                                                                 Phone: (253) 941-0234 Fax: 941-0476
      Case 19-11855-CMA          Doc 30     Filed 07/29/19     Ent. 07/29/19 10:40:57                  Pg. 1 of 2
                                                            Submitted But not Entered.
 1

 2   Presented by:

 3   Law Offices of Travis Gagnier, Inc., P.S.
     Attorneys for Debtor
 4

 5   /s/ Travis A. Gagnier_
     Travis A. Gagnier, WSBA #26379
 6
     Gregory Jalbert, WSBA #9480
 7
     Of Counsel

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                            Law Offices of Travis Gagnier, Inc., P.S
     ORDER RE PROOF OF CLAIM - 2
                                                                        33507 Ninth Avenue South, Bldg. F
27                                                                        P.O. Box 3949
                                                                  Federal Way, WA 98063-3949
28                                                            Phone: (253) 941-0234 Fax: 941-0476
      Case 19-11855-CMA         Doc 30     Filed 07/29/19   Ent. 07/29/19 10:40:57                 Pg. 2 of 2
